Tom Glaze Justice, dissenting. The majority reverses appellant’s jury verdict because it says the prosecutor failed to timely provide appellant with the grand jury testimony of one of the state’s key witnesses, Kenneth Varner. Before the grand jury, Varner had said that he could not really tell anything about the person he saw at the crime scene. However, at trial, Varner directly identified the appellant as the man he saw leaving the scene of the crime. While a discrepancy existed between Varner’s grand jury and trial court testimony, appellant was fully aware of that discrepancy in Varner’s identification of appellant before trial. In fact, when Varner testified for the state and identified the appellant as the man he saw leaving the crime, appellant’s attorney cross-examined Varner on this very identification issue. In doing so, appellant used a statement Varner had made to the prosecutor only twenty-two days after the crime. Appellant’s attorney had that statement introduced into evidence and it reads as follows: (T)here was a street light there that made it possible for me to see that there was a trailer behind the pickup truck. I could not see if there was a person behind the truck, but I saw a person get into the driver’s side of the pickup truck, about that time. The truck took off driving fast and reckless, turning south on Gum Street, and went toward Highway 64. Nowhere is this statement does Varner suggest that he could describe or identify the person he saw get into the truck. The appellant’s attorney did an excellent job bringing out this point during his cross-examination and made Varner admit that the first time he told anyone he could identify the appellant was a little more than a week before trial when he visited the prosecutor’s office. Further, the appellant specifically asked Varner why it was not in his statement that he could identify the person, to which, Varner replied he was not asked. Again, appellant’s attorney, during the state’s case-in-chief, did an exceptional job in impeaching Varner’s testimony that placed appellant at the crime scene. But that was not the end of it. After given the grand jury testimony during trial, he recalled Varner and cross-examined him once again on the identification discrepancy contained in Varner’s statements. The jury had a full disclosure of the inconsistencies of Varner’s statements about what he was able to see. This court has said that it will not reverse for errors that do not affect the essential fairness of a trial. Berna v. State, 282 Ark. 563, 670 S.W.2d 434 (1984), cert. denied, 470 U.S. 1085 (1985). We have also held that a defendant must demonstrate that prejudice resulted from the state’s failure to comply with its discovery obligations. See Scherrer v. State, 294 Ark. 227, 742 S.W.2d 877 (1988). Here, appellant never showed prejudice and the majority court’s reversing and sending this case back for another trial is wrong. I would affirm the trial court’s decision.